United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-1098
                                   ___________

George B. Ornduff, Jr.,                 *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
Steven R. Hahn; David A. Hirsch; Frank *
S. Gersh; Pat Gunnells; Rasiklal V.     *    Appeal from the United States
Patel; Dr. Blanco; Peter Badami;        *    District Court for the
Unknown Police Officer; Russell J.      *    Southern District of Iowa.
Hill; George Williamson; Gary Bryan;    *      [UNPUBLISHED]
Harlan Pratt; James P. Donlan; Linda    *
Burnett; Gene Shepard; Linda R. Reade; *
Mary Luxa; William G. Brewer; David *
Shinkle; Thomas Kucharski; Ruth         *
Westrick; Dr. Conroy; Patricia Cangemi; *
Katherine D. Roe; Paul Engh; Jay H.     *
Lucas; Carl Malmquist; Eunice McCamy; *
                                        *
             Appellees.                 *

                                   ___________

                           Submitted: September 5, 1997
                               Filed: September 10, 1997
                                   ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
        George B. Ornduff, Jr. alleged violations of the Federal Tort Claims Act; 42
U.S.C. §§ 1983, 1985, 1986, and 1988; and Bivens v. Six Unknown Named Agents of
the Fed. Bureau of Narcotics, 403 U.S. 388 (1971). He appeals from the district
court's1 dismissal of this action. Having carefully reviewed the record, we conclude
that dismissal was correct. Accordingly, we affirm the judgment of the district court.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri sitting by designation in the Southern District of Iowa; Chief Judge
Richard S. Arnold assigned this case to Judge Stohr pursuant to 28 U.S.C. § 292(b).

                                          -2-